Citation Nr: 0933187	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for metastatic head and 
neck cancer with secondary nerve and muscle damage to the 
left arm as a result of treatment, claimed as due to exposure 
to herbicides, for accrued benefits purposes.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for accrued benefits 
purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1970.  He died in October 2004, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

This case was previously remanded by the Board in June 2008 
in order to schedule the appellant for a Board hearing.  The 
appellant did not report for the hearing, and she has not 
requested a new hearing.  Therefore, her hearing request is 
deemed withdrawn.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
metastatic head and neck cancer with secondary nerve and 
muscle damage to the left arm as a result of treatment, 
claimed as due to herbicide exposure, was pending at the time 
of the Veteran's death; evidence in the file on the date of 
death does not show that this disability had its onset in 
service or is etiologically related to any incident, disease, 
or exposure during the Veteran's active service.

2.  The Veteran was not service-connected for any 
disabilities at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement of the appellant to accrued 
disability compensation based on a pending claim of service 
connection for metastatic head and neck cancer with secondary 
nerve and muscle damage to the left arm as a result of 
treatment, claimed as due to herbicide exposure, have not 
been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008).

2.  The criteria for entitlement of the appellant to accrued 
disability compensation based on a pending claim of 
entitlement to a TDIU have not been met. 38 U.S.C.A. § 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant  is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in December 
2004 in which the RO advised the appellant of the evidence 
needed to substantiate her accrued benefits claims.  The 
appellant was also advised of her and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
her and what evidence should be provided by VA.  A July 2008 
letter further advised the appellant as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of her claims, pursuant to the 
Court's holding in Dingess, supra.

Although the appellant's claims were not readjudicated 
following the issuance of the July 2008 notice letter, the 
record reflects that the appellant had ample time to submit 
argument in support of her claims.  Thus, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for compensation, any questions as to the appropriate 
disability evaluation or effective date to be assigned are 
rendered moot.

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  With regard to the appellant's claims 
for accrued benefits, however, the Board notes that these 
benefits can only be awarded on the basis of the evidence in 
the file at the date of death.  See 38 C.F.R. § 3.1000(a), 
(d)(4) (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Accrued Benefits

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  A claim for such benefits must be filed within 
one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) 
(2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, 'the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term 'pending claim' means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term 'finally adjudicated claim' 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).  

In September 2004, the Veteran filed a claim for entitlement 
to service connection for neck cancer and metastasized cancer 
that rendered him unemployable.  The Veteran died on October 
[redacted], 2004, before the claim could be fully developed or 
properly adjudicated.  In December 2004, the appellant 
submitted a claim for any accrued benefits.  The Board finds 
that the Veteran had a claim for service connection for 
metastatic head and neck cancer with secondary nerve and 
muscle damage to the left arm, claimed as due to exposure to 
herbicides, and a claim of entitlement to a TDIU were pending 
at the time of his death, and that the appellant filed a 
claim for accrued benefits within one year of the Veteran's 
death.  

In considering the claim for accrued benefits, the Board may 
only consider evidence in the file at the time of the 
veteran's death.  'Evidence in the file at date of death' 
includes evidence in VA's possession on or before the date of 
the veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death, in support of a claim for VA benefits pending on the 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4).  

The Court of Appeals for Veterans Claims has stated that 
certain documents may be deemed as constructively of record 
in an accrued benefits claim, even though physically absent 
from the record on the date of death.  Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).  In Hayes, the Court interpreted 
the interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 
3.1000(d)(4)(i), and several provisions of VA's Adjudication 
Manual, M21-1 (which has since been revised, in a manual 
rewrite, as M21-1MR) as providing, in summary, that post- 
death evidence which may be considered in accrued benefits 
claims as being in the file includes the following: (1) 
government records and records generated by or in VA control 
and which could reasonably be expected to be a part of the 
record; (2) evidence accepted after death for the purpose of 
verifying or corroborating evidence in file (which is no 
longer set forth in section 3.1000 or M21-1MR); and (3) 
hospital or examination reports that may be deemed to be 
included in the term VA examination (within the meaning of 38 
C.F.R. § 3.327(b)(1), which is also no longer in effect).

Review of the current VA Manual M21-1MR discloses that Part 
VIII, Chapter 1 addresses eligibility for accrued benefits, 
and that Part VIII, Chapter 3, addresses securing sufficient 
evidence for accrued benefit claims.  In this regard, M21- 
1MR, Part VIII, Chapter 3.1.f., provides that there are 
certain government documents to be considered as being in the 
file at date of death even though actually put into the file 
after the date of death, and that the following evidence must 
be obtained and placed in the claims folder before an accrued 
benefits claim is decided, even if the reports were not 
reduced to writing or are not physically placed in the claims 
folder until after death: service department records; reports 
of VA hospitalization; reports of hospitalization, treatment, 
or examinations authorized by VA; and reports of autopsy made 
on the date of death.

Since the date of the Veteran's death, the appellant has 
submitted additional private medical records, including 
treatment reports from his physicians and medical opinions 
pertaining to the nature and the etiology of the Veteran's 
cancer.  However, it follows from the applicable regulations 
in effect during the pendency of this appeal and the 
provisions of the M21-1MR that the appellant cannot furnish 
additional evidence that could be used to substantiate her 
claims.  Nor can VA develop additional evidence such as a 
medical opinion with respect to the claims of entitlement to 
accrued benefits.  Consequently, the Board may proceed with 
adjudication of the accrued benefits claims despite the 
appellant's recent submission of new evidence for which she 
has not waived AOJ review.  The Board will thus consider the 
merits of the claims for service connection for metastatic 
head and neck cancer with secondary nerve and muscle damage 
to the left arm and of entitlement to a TDIU based on the 
evidence of record at the time of the Veteran's death.  See 
38 C.F.R. § 3.1000 (2008).  

A.  Metastatic Head and Neck Cancer

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a Veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  Agent Orange is conceded in the case at 
hand, as the Veteran's DD Form 214 reflects that he served in 
the Republic of Vietnam during the Vietnam era.  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).
	
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

As noted above, entitlement to accrued benefits is determined 
based on evidence in the file or constructively of record at 
the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000 (2008).  As the Veteran died on October [redacted], 
2004, evidence which was not of record or constructively of 
record at that time may not be considered in the adjudication 
of the appellant's claims for accrued benefits.  

Taking into consideration the evidence of record at the time 
of the Veteran's death, the Board finds that there is no 
competent evidence in the claims folder that the Veteran's 
metastatic head and neck cancer was caused by his active 
duty.  The service treatment records on file do not reflect 
that he ever complained of or was treated for symptoms 
associated with metastatic head and neck cancer during 
service, and there is no indication of metastatic head and 
neck cancer for more than three decades following his 
separation from service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Furthermore, there was no competent 
medical evidence of record at the time of the Veteran's death 
indicating that his metastatic head and neck cancer was 
caused by any incident, disease, or exposure during his 
military service.  Therefore, direct service connection is 
not established by the evidence that was of record at the 
time of the Veteran's death.

The Board has also considered whether presumptive service 
connection is warranted for accrued benefits purposes.  As 
noted above, only the diseases that are specifically listed 
in 38 C.F.R. § 3.309(e) are subject to presumptive service 
connection based on herbicide exposure.  Of relevance in the 
case at hand is the presence of respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) on the list of 
conditions warranting presumptive service connection.  

The evidence of record at the time of the Veteran's death 
does not reflect that his head and neck cancer originated in 
his lung, bronchus, larynx, or trachea.  A March 2004 private 
record diagnoses poorly-differentiated metastatic 
adenocarcinoma with neuroendocrine features.  An April 2004 
private record assesses that the Veteran had carotid body 
syndrome secondary to recurrent cancer along carotid.  Post-
operative diagnosis in a May 2004 private record is recurrent 
squamous cell carcinoma of the left neck (left carotid artery 
encasement).  As such, service connection cannot be granted 
on a presumptive basis as a result of in-service exposure to 
herbicides.

The Board notes that a lay person is not be competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking multiple myeloma that began 
decades after service to exposure to radiating in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant's lay beliefs alone can serve to establish any 
association between the Veteran's death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the lack of any competent lay or medical evidence 
suggesting a link between the claimed disability and service, 
and length of the time between separation and the onset of 
disease, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
metastatic head and neck cancer for purposes of accrued 
benefits, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

B.  TDIU

Total disability ratings are available to veterans with 
service-connected disorders who are rendered unable to work 
as a result of their service-connected disorders and yet do 
not receive a total percent rating under the schedular 
criteria.  See 38 C.F.R. § 4.16(a) and (b) (2008).  As this 
suggests, the Veteran must have a service-connected disorder 
before he can receive a rating, regardless of the level.  In 
the case at hand, the Veteran previously had no service-
connected disabilities, and the accrued benefits claim has 
been denied above.  Without satisfying this predicate 
requirement for a TDIU, the instant claim for TDIU must be 
denied as a matter of law.


ORDER

Entitlement to service connection for metastatic head and 
neck cancer with secondary nerve and muscle damage to the 
left arm as a result of treatment, claimed as due to exposure 
to herbicides, for accrued benefits purposes, is denied.

Entitlement to a TDIU for accrued benefits purposes is 
denied.


REMAND

In November 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA) regarding the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  See 38 C.F.R. § 20.901 
(2008).  In April 2009, the appellant was provided a copy of 
that opinion, and she was informed that she had 60 days to 
review the opinion and send any additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2008).

In August 2009, after requesting additional time in which to 
respond, the appellant submitted additional evidence, 
including a June 2009 private medical opinion.  Pursuant to 
regulation, any additional pertinent evidence received by the 
Board that has not already been considered by the agency of 
original jurisdiction (AOJ) must be referred for initial 
review unless there has been a waiver of such referral by the 
claimant.  38 C.F.R. § 20.1304 (2008).  In the case at hand, 
the appellant has expressly declined to waive initial AOJ 
review.  The Board therefore finds that this case must be 
remanded for initial consideration of the new evidence.  

Accordingly, the case is REMANDED for the following action:

Review the expanded record and, if the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


